The Chancellor.
- For the reasons stated by the master in his report, I concur with him as to the allowance and disallowance of all the items'in the accounts of the parties, except in the disallowance of the item of $81.51, paid by the defendant for assessments, which he claimed-as advanced by-him for the com’plainant.- The master was not satisfied with the evidence. '. produced before him that, such assessments were to be paid * by the complainant. But the decree to account in this case is founded on the admission in the answer, of a parol agreement for building on these lots, void by the statute of frauds-unless admitted by the answer. The answer states as part of that agreement, that tho complainant was to pay such-assessments, and the complainant is bound by the agreement, as stated in the answer. This item, with interest from the day of payment to the date of the master’s report, must be deducted from the balance stated in it to be due to the complainant; with this modification the report is confirmed. All other exceptions are overruled.